          Case 3:20-cv-00390-JJV Document 28 Filed 03/17/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION

THEREASA L. SMITH                                                                  PLAINTIFF
ADC #717744

v.                                 3:20-cv-00390-DPM-JJV

NURZUHAL FAUST; et al.                                                         DEFENDANTS

                                            ORDER

       Having reviewed Plaintiff Thereasa L. Smith’s (“Plaintiff”) Amended, Supplemented

Complaint (Doc. Nos. 20, 23) for screening purposes,1 the Court concludes service of Plaintiff’s

claims is appropriate as to Defendants Baiza, Tate, and Garoutte.

       IT IS, THEREFORE, ORDERED that the Clerk of the Court shall prepare Summons for

Defendants Baiza, Tate, and Garoutte. The United States Marshal shall serve a copy of the

Amended Complaint (Doc. No. 20), Summons, and this Order on each of them without prepayment

of fees and costs or security therefore. Service for Defendants Tate and Garoutte should be

attempted through the ADC Compliance Office, P.O. Box 20550, Pine Bluff, Arkansas 71612.

Service for Defendant Baiza should be attempted through Humphries, Odom & Eubanks, 1901

Broadway Street, Little Rock, Arkansas 72206.

        DATED this 17th day of March 2021.

                                                    ____________________________________
                                                    JOE J. VOLPE
                                                    UNITED STATES MAGISTRATE JUDGE




1
  The Prison Litigation Reform Act (“PLRA”) requires federal courts to screen prisoner
complaints seeking relief against a governmental entity, officer, or employee. 28 U.S.C.
§ 1915A(a).
